DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments.

Claims 1, 2, and 14-18 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1: The claim claims “an electrolyzed water composition comprising sodium chloride…”. This claim language indicates the aqueous solution comprises these salts after being subjected to an electrolysis method. However, the original disclosure (specification and claims) only support an aqueous of those solution present before electrolysis and being electrolyzed to a solution having dissolved ozone and free accessible chlorine. There is no support for a solution of those salts present AFTER electrolysis. 

Claim 16: The claim claims “an electrolyzed water composition comprising sodium chloride…”. This claim language indicates the aqueous solution comprises these salts after being subjected to an electrolysis method. However, the original disclosure (specification and claims) only support an aqueous of those solution present before electrolysis and being electrolyzed to a solution having dissolved ozone and free accessible chlorine. There is no support for a solution of those salts present AFTER electrolysis. 

Claim 17: The claim claims “an electrolyzed water composition comprising sodium chloride…”. This claim language indicates the aqueous solution comprises these salts after being subjected to an electrolysis method. However, the original disclosure (specification and claims) only support an aqueous of those solution present before electrolysis and being electrolyzed to a solution having dissolved ozone and free accessible chlorine. There is no support for a solution of those salts present AFTER electrolysis. 

Any claim(s) dependent on the above claim(s) is/are rejected its/their dependence. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16: The limitation “the aqueous electrolyte” lacks antecedent basis. The “an aqueous electrode” in claim 1 has been cancelled by the Applicant. 

Claim 17: The limitation “the aqueous electrolyte” lacks antecedent basis. The “an aqueous electrode” in claim 1 has been cancelled by the Applicant. 

Any claim(s) dependent on the above claim(s) is/are rejected its/their dependence. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16: The claim appears to be the same structurally as claim 1, which it incorporates.

Claim 17: The claim appears to be the same structurally as claim 1, which it incorporates.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1, 2, and 14-18 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103626558 A, Google Patents Translation used for citation, cited in office action dated 02/08/2021) in view of Elmer (“Suppression of Fusarium Crown and Root Rot of Asparagus with Sodium Chloride”, The American Phytopathological Society, 82, 1, 1992, pages 97-104), Kazemi (“Effect of Foliar Application of Humic Acid and Calcium Chloride on tomato growth”, Bulletin of Environment, Pharmacology and Life Sciences, 3(3), 2014, pages 41-46), Mortezaiefard et al (“Effect of Sources and Concentrations of Potassium Foliar Application on Yield, Quality and Leafminer Infestation (Liriomyza trifolii) in Gerbera (Gerbera jamesonii ‘stanza’)”, Adv. in Ornamentals, Landscape & Urban Hort, 2012, page 511-518), Mobarak et al (“Improving Growth and Nutrient Content of Maize and Cotton Plants through Magnesium Nitrate Foliar Fertilization”, American Journal of Plant Nutrition and Fertilization Technology, 3 (2), 2013, pages 22-32), and Al-Haq et al (“Applications of Electrolyzed Water in Agriculture & Food Industries”, Food Sci. Technol. Res., 11 (2), 2005 pages 125-150). 

Claim 1: Wu discloses a water composition (see e.g. page 1, abstract of Wu) comprising
sodium chloride (NaCl) (machine translated as “sodium-chlor”, see e.g. page 3 of Wu), 
calcium chloride (CaCl2) (see e.g. page 3 of Wu), and
potassium nitrate (KNO3) (machine translated as “saltpetre”, see e.g. page 3 of Wu). 

Wu teaches that the composition is for growing and protecting plants (see e.g. page 1, abstract and page 2, paragraph starting with “Technical” of Wu). 

Wu does not explicitly teach 0.3 g/L sodium chloride. Wu’s composition uses ~0.058 g/L. However, Elmer teaches that sodium chloride is beneficial properties of suppression Fusarium, a common agriculture bacteria (see e.g. abstract of Elmer). Elmer did a study using 0-4 g/L of NaCl (see e.g. page 98, col 1, paragraph starting with “Influence” of Elmer). The study found that increasing levels of NaCl improved growth rates when the plants were exposed to Fusarium (see e.g. Table 1 of Elmer). However, NaCl also affects the surrounding soil (see e.g. page 102, col 2, paragraph starting with “The damaging” of Elmer). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 4 g/L through routine experimentation to get the desired anti-Fusarium properties while not damaging the surrounding environment of the plant. 

Wu does not explicitly teach 1.6 g/L calcium chloride. Wu’s composition uses ~0.01 g/L. However, Kazemi teaches using ~1.6 g/L calcium chloride (15 mM, see e.g. abstract of Kazemi) on tomato plants (see e.g. abstract of Kazemi) improved fruit quality (see e.g. abstract and page 43, “Fruit Quality” of Kazemi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 15mM (0-1.6 g/L) through routine experimentation to get the desired fruit quality.

Wu does not explicitly teach 2.8 g/L potassium nitrate. Mortezaiefard teaches that “Potassium is a major element with an important effect on yield and quality of plants because of its roles. Potassium roles are protein synthesis, photosynthesis and translocation of photosynthates, maintains cell turgor, pest and disease resistance” (see e.g. page 511, paragraph starting with “Gerbera”), including resistance to Leafminer (see e.g. abstract of Mortezaiefard). Mortezaiefard did a study using 0, 15, and 3 g/L of potassium nitrate (see e.g. abstract of Mortezaiefard). The study found that 3 g/L provided the best results (see e.g. abstract of Mortezaiefard). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 3 g/L through routine experimentation to get the desired resistance to parasites. 

Wu does not explicitly teach the composition includes magnesium nitrate (Mg(NO3)2). Mobarak teaches that Mg(NO3)2 improves dry weight, stem length, and root volume for treated plants (see e.g. abstract of Mobarak). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify composition of Wu to include magnesium nitrate as taught in Mobarak because the magnesium nitrate improves dry weight, stem length, and root volume for treated plant.

Wu in view of Mobarak does not explicitly teach 1.3 g/L magnesium nitrate. However, Mobarak performed a study using differing concentrations of magnesium nitrate ranging from 0-12.5 mL/L of 28.76% solution of magnesium nitrate (see e.g. abstract of Mobarak). The superior dose varied based on plant type (see e.g. abstract of Mobarak). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of magnesium through routine experimentation to get the desired dry weight, stem length, and root volume based on the plant being treated. 

Wu does not explicitly teach limitation in the preamble claiming that the water composition has been electrolyzed. Al-Haq teaches that electrolyzing the water causes “significant bactericidal and virucidal and moderate fungicidal properties” (See e.g. abstract of Al-Haq). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the composition of Wu so that it is electrolyzed as taught in Al-Haq to give the water significant bactericidal and virucidal and moderate fungicidal properties.

Claim 2: Wu view of Elmer, Kazemi, Mortezaiefard, Mobarak, and Al-Haq discloses at least one alkali earth metal chloride (“calcium chloride”, see e.g. connecting paragraph of pages 2 and 3 of Wu).

Claim 16: Wu view of Elmer, Kazemi, Mortezaiefard, Mobarak, and Al-Haq teaches an electrolyzed water composition comprising the aqueous electrolyte solution of claim 1 (see rejection of claim 1 above).

Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Elmer, Kazemi, Mortezaiefard, Mitchell et al (“Potassium phosphate induces systemic protection in barley to powdery mildew infection”, Pest Management Science, 60, 2004, pages 126-134), and Mobarak. 

Claim 14: Wu discloses an aqueous electrolyte solution (see e.g. page 1, abstract of Wu) comprising
sodium chloride (NaCl) (machine translated as “sodium-chlor”, see e.g. page 3 of Wu), 
calcium chloride (CaCl2) (see e.g. page 3 of Wu), 
potassium nitrate (KNO3) (machine translated as “saltpetre”, see e.g. page 3 of Wu), and 
mono potassium phosphate (“potassium primary phosphate”, see e.g. page 3 of Wu).

Wu teaches that the composition is for growing and protecting plants (see e.g. page 1, abstract and page 2, paragraph starting with “Technical” of Wu). 

Wu teaches ~0.058 g/L sodium chloride (see e.g. page 3 of Wu). MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 0.058g/L is deemed to be close to 0.05 g/L. Additionally, Elmer teaches that sodium chloride is beneficial properties of suppression Fusarium, a common agriculture bacteria (see e.g. abstract of Elmer). Elmer did a study using 0-4 g/L of NaCl (see e.g. page 98, col 1, paragraph starting with “Influence” of Elmer). The study found that increasing levels of NaCl improved growth rates when the plants were exposed to Fusarium (see e.g. Table 1 of Elmer). However, NaCl also affects the surrounding soil (see e.g. page 102, col 2, paragraph starting with “The damaging” of Elmer). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 4 g/L through routine experimentation to get the desired anti-Fusarium properties while not damaging the surrounding environment of the plant. 

Wu does not explicitly teach 0.267 g/L calcium chloride. Wu’s composition uses ~0.01 g/L. However, Kazemi teaches using ~1.6 g/L calcium chloride (15 mM, see e.g. abstract of Kazemi) on tomato plants (see e.g. abstract of Kazemi) improved fruit quality (see e.g. abstract and page 43, “Fruit Quality” of Kazemi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 15mM (0-1.6 g/L) through routine experimentation to get the desired fruit quality for tomatoes or a different plant the composition is intended to be used with.

Wu does not explicitly teach 0.133 g/L potassium nitrate. Mortezaiefard teaches that “Potassium is a major element with an important effect on yield and quality of plants because of its roles. Potassium roles are protein synthesis, photosynthesis and translocation of photosynthates, maintains cell turgor, pest and disease resistance” (see e.g. page 511, paragraph starting with “Gerbera”), including resistance to Leafminer (see e.g. abstract of Mortezaiefard). Mortezaiefard did a study using 0, 15, and 3 g/L of potassium nitrate (see e.g. abstract of Mortezaiefard). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of sodium chloride between 0 and 3 g/L through routine experimentation to get the desired resistance to parasites. 

Wu teaches ~0.129 g/L mono potassium phosphate (see e.g. page 3 of Wu). MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 0.129 g/L is deemed to be close to 0.15 g/L. Additionally, Mitchell performed a study on the concentration of potassium phosphate applied to plants and its ability to fight off mildew infection (see e.g. abstract and page 127, col 1, paragraph 2.2 of Mitchell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of potassium phosphate through routine experimentation to get the desired resistance to mildew. 
 
Wu does not explicitly teach the composition includes magnesium nitrate (Mg(NO3)2). Mobarak teaches that Mg(NO3)2 improves dry weight, stem length, and root volume for treated plants (see e.g. abstract of Mobarak). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify composition of Wu to include magnesium nitrate as taught in Mobarak because the magnesium nitrate improves dry weight, stem length, and root volume for treated plant.

Wu in view of Mobarak does not explicitly teach 0.133 g/L magnesium nitrate. However, Mobarak performed a study using differing concentrations of magnesium nitrate ranging from 0-12.5 mL/L of 28.76% solution of magnesium nitrate (see e.g. abstract of Mobarak). The superior dose varied based on plant type (see e.g. abstract of Mobarak). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to optimize the amount of magnesium through routine experimentation to get the desired dry weight, stem length, and root volume based on the plant being treated. 

Claim 15: Wu view of Elmer, Kazemi, Mortezaiefard, Wu, and Mobarak discloses at least one alkali earth metal chloride (“calcium chloride”, see e.g. connecting paragraph of pages 2 and 3 of Wu).

Claim 17: Wu view of Elmer, Kazemi, Mortezaiefard, Wu, and Mobarak teaches an electrolyzed water composition comprising the aqueous electrolyte solution of claim 1 (see rejection of claim 1 above).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu view of Elmer, Kazemi, Mortezaiefard, Mobarak, and Al-Haq as applied to claim 16 above, and in further view of Hermann et al (EP2769619A1, cited in the office action dated 06/29/2022) in view of El-Desouky et al (“Effect of Ozone Gas on Degradation of Aflatoxin B1 and Aspergillus Flavus Fungal”, Journal of Environmental & Analytical Toxicology, 2:2, 2012, pages 1000128-1 – 100128-6, cited in the office action dated 06/29/2022).

Claim 18: Wu view of Elmer, Kazemi, Mortezaiefard, Mobarak, and Al-Haq does not explicitly teach that the composition further comrpises dissolved ozone in a concentration of 0.1 ppm to 750 ppm, and free accessible chlorine (FAC) concentration in the range of 10 to 1000 ppm.

Hermann teaches an electrolyzed water solution for preventing spore germination and growth containing ozone and free accessible chlorine (FAC) (see e.g. [0022]-[0023] of Hermann), which act as oxidizing agents, which are effective at damaging the walls spores (see e.g. [0009] of Hermann). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the composition of Wu to include the oxidizing agents of ozone and FAC as taught in Hermann because are effective at damaging the walls spores. Hermann teaches a FAC concentration of ~50-200 ppm (50-200 mg/L, see e.g. [0022] of Hermann), which overlaps with the claimed range of 10 to 1000 ppm. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

El-Desouky teaches that 20-40 ppm ozone is sufficient for treating crops for fungus (see e.g. abstract of El-Desouky). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of modify the composition of Wu view of Elmer, Kazemi, Mortezaiefard, Mobarak, Al-Haq, and Hermann to use 20-40 ppm as taught in El-Desouky because this is a sufficient amount of ozone for fungal treatment of plants. 

Response to Arguments
Applicant’s arguments filed on 08/30/2022 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wu. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795